USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#: SLED. UT
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 2020
x

SHARON HAWKINS, derivatively on behalf of :
MEDAPPROACH, L.P., and individually,

Plaintiff, : 1:13-ev-05434 (ALC)

-against- : ORDER

MEDAPPROACH HOLDINGS, INC., ET AL.,

Defendants. x

 

ANDREW L. CARTER, JR., District Judge:

The Court is in receipt of the Parties’ letters dated December 30, 2019 and January 3,
2020, See ECF Nos. 258, 262. Defendants are GRANTED leave to respond to portions of
Plaintiff’s Response to Defendants’ Counter-Statement of Undisputed Material Facts Pursuant to
Local Rule 56.1, See ECF No. 253, that they allege raise new issues or arguments. Such a
response shall be submitted to the Court on or before January 17, 2020.
SO ORDERED.
Dated: January 7, 2020 Ardite 7 (=

New York, New York

ANDREW L. CARTER, JR.
United States District Judge

 

 
